Citation Nr: 0902795	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-34 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for ulcers, to include 
as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in Jackson, Mississippi, which, in pertinent part, 
denied the above claims.
 
In December 2008, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

During his December 2008 video conference hearing, the 
veteran withdrew from consideration his claim of entitlement 
to service connection for a urinary disorder.

The issue of service connection for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not manifested as a result of the 
veteran's period of active service, and was not manifested to 
a compensable degree within any applicable presumptive 
period.

2.  Ulcers are not manifested as a result of the veteran's 
period of active service, and are not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as due to herbicide exposure, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for ulcers, to 
include as due to herbicide exposure, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letter dated in November 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  While 
no VA examination was provided, there was no indication that 
the veteran had either hypertension or peptic ulcer disease 
while in service, and no medical opinion has suggested that 
either condition may be related to the veteran's time in 
service.  As such, VA's duty to provide an examination has 
not been triggered.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  There is no indication of any additional, 
relevant evidence that the RO failed to obtain.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cardiovascular renal disease, to 
include hypertension, and for peptic ulcers may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted on a presumptive basis 
for certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313.  The exclusive list of diseases which 
are covered by this presumption are: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  However, the Board notes that the mere 
exposure to Agent Orange alone does not create a permanent 
disability for which compensation may be granted. 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

The veteran is currently diagnosed with hypertension which he 
contends was either caused by or began during his military 
service.  During his December 2008 hearing, he asserted that 
he first became aware that he had hypertension approximately 
15 years earlier when he had his blood pressure checked while 
at a catfish festival.

Service treatment records fail to show that the veteran had 
hypertension while in service.  On his enlistment physical, 
the veteran had a blood pressure reading of 124/67 and at 
separation his blood pressure was 138/78.  Neither reading is 
considered to be hypertensive.  The veteran's separation 
physical examination report is highly probative as to the 
veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The separation examination report is entirely 
negative for any symptoms associated with hypertension and 
weighs heavily against the claim.  The weight of the service 
medical records is greater than subsequent treatment records 
which may be based on a history as provided by the veteran.

Following service, the veteran's claims file is void of any 
diagnosis of, or treatment for, hypertension for many years 
following service.  The first post-service treatment record 
showing a diagnosis of hypertension was in December 1995, 
more than two decades after the veteran separated from 
service, when he presented at the Mississippi Baptist 
emergency room having run out of blood pressure medication.  
While it is clear that the veteran was already diagnosed with 
hypertension at that point as he was seeking a refill of 
hypertension medication, the veteran testified at his Board 
hearing that he was diagnosed with hypertension around 1993 
(e.g. 15 years before 2008), which is still more than 20 
years removed from the veteran's time in service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, no medical opinion of record has been advanced 
even suggesting that the veteran's hypertension either was 
caused by or began during his time in military service; 
service treatment records fail to show any diagnosis of, or 
treatment for, hypertension; and there is no medical or lay 
evidence to suggest that the veteran had hypertension within 
a year of separation from service, as the veteran testified 
that he was not aware of having hypertension for many years 
following service.

While the veteran believes that his hypertension was caused 
by his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his hypertension and his time in service.  

The veteran has also alleged that his hypertension was the 
result of herbicide exposure.  Exposure to herbicides has not 
been conceded in the veteran's case; but, regardless, 
hypertension is not a disease that has been presumptively 
linked to herbicide exposure, and no independent medical 
opinion has been presented suggesting that herbicide exposure 
caused the veteran to develop hypertension or even more 
generally that the veteran's hypertension was caused by the 
veteran's time in military service.  As such, the criteria 
for service connection have not been met on either a direct 
or a presumptive basis, and the veteran's claim is therefore 
denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.

Ulcers

The veteran has been diagnosed with peptic ulcer disease, 
which he contends is the result of his time in service.  
However, at his hearing before the Board, the veteran 
testified that he was only diagnosed with ulcers several 
years earlier at VA (which is decades removed from service); 
he denied receiving treatment for ulcers while he was in 
service; and he denied ever being told by a medical 
professional that his ulcers were the result of his time in 
service.  

Service treatment records are negative for treatment of any 
ulcers while the veteran was in service; and, at the 
veteran's separation physical his genitourinary system was 
found to be normal.  The Board finds that his separation 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  See Rucker, 10 Vet. App. at 73.

Following service, the first treatment records showing the 
presence of ulcers appeared in December 1995, approximately 
two and a half decades after the veteran separated from 
service.  The veteran has not indicated that he received 
treatment for ulcers earlier than this, despite being 
specifically asked at his hearing when he was first diagnosed 
with ulcers (to which he responded two years earlier at VA), 
and being asked in a November 2006 letter to inform VA of all 
the private medical treatment he had received.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  See Maxson, 230 F.3d at 1333.

While the veteran currently has peptic ulcer disease, there 
is no evidence that it began in service or was otherwise 
caused by service, as no medical opinion of record has been 
advanced suggesting such; and, at his hearing the veteran 
denied ever being told by a doctor that his peptic ulcer 
disease was related to his time in service.  

Furthermore, the veteran indicated that the last time he was 
treated for ulcers, the VA doctor reportedly told him that 
she could get rid of the H-pylori bacteria and the veteran 
would never have ulcers again; and the veteran indicated that 
his peptic ulcer disease was not giving him any problems at a 
January 2007 VA treatment session.  

Moreover, there is no competent medical evidence of record to 
suggest that the veteran had developed peptic ulcers to a 
compensable degree within one year of separation from 
service.  As such, entitlement to service connection on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309 
(2008), is not warranted.

While the veteran believes that his peptic ulcer disease is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu, 
2 Vet. App. at 494-495.  As such, his opinion is insufficient 
to provide the requisite nexus between his peptic ulcer 
disease and his time in service.  

The veteran has also asserted that his ulcer disease was 
caused by his exposure to herbicides; however, without 
considering whether the veteran was actually exposed to 
herbicides, the Board notes that peptic ulcer disease is not 
a condition that is presumptively linked to herbicide 
exposure.  Therefore, even if it were shown that the veteran 
was exposed to herbicides, service connection would still not 
be warranted for peptic ulcer disease.

As such, the criteria for service connection have not been 
met with regard to the veteran's peptic ulcer disease on 
either a direct or presumptive basis, and the veteran's claim 
is therefore denied.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER
	
Service connection for hypertension, to include as due to 
herbicide exposure, is denied.

Service connection for ulcers, to include as due to herbicide 
exposure, is denied.


REMAND

The veteran contends that he was exposed to herbicides while 
serving in Korea during the Vietnam War Era.  Service 
personnel records indicate that the veteran was assigned to 
the 1st battalion of the 15th Artillery upon his arrival in 
Korea on August 20, 1969; and on October 1, 1969 the veteran 
was appointed to SO#289Hq of the 2d Infantry.  

The Department of Defense has acknowledged that herbicides, 
such as Agent Orange, were used along Korea's demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The effected area was a strip of 
land 151 miles long and up to 350 yards wide, from the fence 
to north of the civilian control line.  The Department of 
Defense has determined that selected ground combat units of 
the 2nd and 7th Infantry divisions that served between April 
1968 and July 1969 were presumptively exposed to herbicides 
during their service in Korea and are therefore eligible for 
the presumptive conditions that have been epidemiologically 
linked to herbicide exposure.  

In its October 2006 rating decision, the RO acknowledged that 
the veteran served in one of the units that was eligible for 
the presumption; however, the veteran arrived in Korea 
approximately a month after the qualifying period for the 
presumption had ended.

At his hearing, the veteran testified that he served in Korea 
for approximately 14 months, during which he held three job 
assignments: foot soldier, artillery, and  driver (which he 
reported involved driving captains and lieutenants to the 
areas where of the 2nd Infantry Division was deployed around 
the Imjin River and by the DMZ).  The veteran indicated that 
he was stationed with headquarters and with the headquarters 
battery of the 2nd Infantry Division that was stationed in 
Sungari, South Korea (although it is unclear from the record 
where Sungari is located, and what its proximity is to the 
area around the DMZ in which herbicides were used).

While the veteran did not satisfy the time requirement to 
become eligible for the herbicide related presumptions, it is 
nevertheless conceivable that he could have been exposed to 
herbicides based on his duties while serving in Korea.  
Because of this, it is imperative that additional research be 
conducted to investigate any potential herbicide exposure. 

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
DMZ of Korea (while the veteran was stationed in Korea, it 
was not during the designated time period).  Specifically, 
the M21-1MR provides that the following development should be 
performed:

(a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.

	(b)  Furnish the veteran's description of 
exposure to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.

(c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(l)&(n).

The Court has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

In this case, the RO did send the veteran a letter asking him 
to provide information about his reported exposure to 
herbicides; but given the lack of any response from the 
veteran, it is assumed that he did not understand what was 
being asked of him; and in light of his testimony that he 
drove people into the DMZ, the Board concludes that the 
veteran should be given another opportunity to describe his 
potential exposures to herbicides while in Korea.  The 
veteran should in particular be asked to give detailed 
information about times that he was either deployed around 
the DMZ or drove into the area around the DMZ in his capacity 
as a driver.  The veteran should also describe his role while 
in the DMZ, such as did he stay in the car and drive by the 
DMZ, or did he get out and walk along the DMZ.  Additionally, 
the veteran should indicate what the proximity of Sungari was 
to the DMZ.

It appears that the RO did attempt to verify whether the 
veteran had herbicide exposure, but these efforts appear to 
be insufficient to comply with the procedures contained in 
the Manual.  As such, the Board concludes that this matter 
must be remanded and that the agency of original jurisdiction 
must comply with the procedures set forth in the VA 
Adjudication Manual.  Then, in light of all the evidence of 
record the RO must readjudicate whether the veteran was 
exposed to herbicides while serving in Korea, and thus, 
whether presumptive service connection is warranted for 
prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l)&(n); including specifically 
asking the veteran to describe in detail any 
time that he was either deployed around the 
DMZ or drove into the area around the DMZ in 
his capacity as a driver; asking him to 
describe his role while in the DMZ; and 
asking him what the proximity of Sungari was 
to the DMZ.

2.  The RO/AMC shall provide the veteran with 
the information obtained and give him an 
opportunity to respond.

3.  The RO/AMC shall, after completing the 
requested development, again review the 
record and readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


